Citation Nr: 1758670	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial compensable rating for peripheral vascular disease of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Counsel




INTRODUCTION

The Veteran had active service from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  Jurisdiction has been transferred to the RO in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2017 Informal Hearing Presentation, the Veteran's representative argued that an increased rating was warranted for the Veteran's service-connected hypertension as the Veteran is required to take multiple medications for his hypertensive vascular disease, which caused adverse side effects such as dizziness, feeling excessive tiredness, and cold feet and hands.  He also asserted that an increased rating is warranted for the Veteran's service-connected peripheral vascular disease as the Veteran cannot walk a city block without experiencing pain in his lower right extremity.  He requested that, in light of the forgoing, additional VA examinations be provided.  

The record available to the Board shows that the Veteran was last examined for his service-connected hypertension and peripheral vascular disease of the right and left lower extremities in March 2016.  Since that time, the Veteran reports that he has sustained a stroke secondary to his service-connected hypertension and peripheral vascular disease.  

Given the Veteran's contentions regarding worsening of his service-connected disabilities, on remand, the Veteran should be provided VA examinations to assess the severity of his service-connected hypertension and peripheral vascular disease of the bilateral lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

All evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The examiner should clearly describe the nature and degree of any and all symptoms caused by the Veteran's hypertension, to include the effects of his medication.   

The examiner must provide a complete and detailed rationale for all opinions and conclusions rendered.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected peripheral vascular disease.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.  The examiner should clearly describe the nature and degree of any and all symptoms caused by the Veteran's peripheral vascular disease.  The examiner must provide a rationale for all opinions and conclusions rendered.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




